 

Exhibit 10.7

COCA-COLA ENTERPRISES, INC.

Form of Performance Share Unit Agreement

For Senior Officers in the United Kingdom

Name of Performance Stock Unit Recipient:

Target PSU Award:

Service Date:

Performance Period:

Base Year:

The terms and conditions applicable to the performance share unit award (“PSU
Award” or “Award”) made by Coca-Cola Enterprises, Inc. (the “Company”) to U.S.
executives on [Date of Grant] are described below. This grant was made under the
Coca-Cola Enterprises, Inc. 2010 Incentive Award Plan (the “Plan”), the terms of
which are incorporated into this document. All capitalized terms in this
agreement (the “Agreement”) shall have the meaning assigned to them in this
Agreement or in the Plan.

 

1. Performance Share Unit Award. Your PSU Award is expressed as the number of
performance stock units (“PSUs”) that will be earned if the target goal is met,
as described in Section 2.a., below, which is your “Target PSU Award.”

 

2. Vesting in Your PSU Award. Except as provided in Section 3, below, both the
performance and service conditions to vesting, as described below, must be
satisfied for your PSU Award to vest.

a.   Performance Condition to Vesting. Your PSU Award will vest only if, and to
the extent that, the Performance Criteria is satisfied under the performance
goals set forth in the chart below:

 

Performance Criteria

   Percentage of Your
PSU Target Award Earned**  

Less than X%

     -0-   

X% — Minimum Goal

     50 % 

Y% — Target Goal

     100 % 

Z% — Maximum Goal

     200 % 

The Performance Criteria for this Award shall be: [Insert Definition of
Performance Criteria and Adjustment Rules, if any]

 

**

Award levels for actual performance between the minimum and target percentages
and between the target and maximum percentages are determined based on a
straight-line interpolation, rounded to the nearest 100th of a percent.

b.   Service Condition to Vesting. You must remain continuously employed by the
Company or an Affiliated Company until the Service Date to satisfy the service
condition to vesting.



--------------------------------------------------------------------------------

 

3. Waiver of Conditions to Vesting.

a.   Waiver of Service Condition to Vesting upon Retirement or Severance
Termination. Although the performance condition must be satisfied to determine
the number of PSUs, if any, that may be earned, the service condition to vesting
will be waived in the event of your Retirement, to the extent permitted under
local laws, or Severance Termination for a pro rata portion of your PSU Award.
The pro ration fraction is determined by dividing the number of months between
the grant date of this Award and your termination date by the number of months
(including partial months) between the grant date and Service Date.

b.   Special Vesting in the Event of Your Death, Termination Due to Disability
or Severance Termination Without Cause Within 24 Months Following a Change in
Control of the Company. In the event of your death or termination due to
Disability or your involuntary termination without Cause within 24 months
following a Change in Control of the Company, your PSU Award will become
immediately vested, as follows:

 

  i. For 100% of your Target PSU Award, if such event occurs prior to the end of
the Performance Period.

 

  ii. For 100% of the PSUs earned under Section 2.a., above, if such event
occurs after the end of the Performance Period.

 

4. Dividend Equivalents on Your PSU Award. Immediately prior to the distribution
of the shares earned under your PSU Award, your PSU account will be credited
with dividend equivalent units. The value of these dividend equivalent units
will equal the total amount of dividends declared by the Board on a share of the
Stock from the date of grant through the date your PSU Award is paid to you,
multiplied by the number of PSUs earned under your PSU Award.

 

5. Form and Timing of Payments from Your PSU Account. The Company will
distribute a share of Stock to you (electronically or in certificate form) for
each PSU earned under your PSU Award, and it will make a cash payment to you
equal to any dividend equivalent units credited under this Award. Your PSU Award
will be distributed to you, as follows:

 

  a. If all or a portion of your PSU Award becomes vested prior to Service Date
pursuant to an event described in Section 3, above, as soon as practicable
following such event.

 

  b. Otherwise, within 60 days after Service Date.

 

6. Definitions. For purposes of this Award, the following definitions apply:

 

  a. “Disability” means your inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.

 

2



--------------------------------------------------------------------------------

 

  b. “Retirement” means your termination of employment at or after you are age
55 and have provided a minimum of five years of service, provided you are not
terminated for Cause (as defined in subsection 6(d) of this Agreement).

 

  c. “Severance Termination” means your involuntary termination without Cause
or, within two years following a Change in Control of the Company, your
voluntary termination for Good Reason, provided you execute a release of all
potential claims against the Company. “Cause” shall be as defined in your
employment agreement and means (i) action on your part which materially damages
or risks materially damaging your or your employer’s reputation; or (ii) your
commission of serious misconduct or any serious breach or repeated or continued
breach (after your receipt of a warning in writing and your refusal or failure
to remedy such breach within a reasonable time) of your obligations under your
employment agreement; and “Good Reason” means your (i) demotion or diminution of
duties, responsibilities and status, (ii) a material reduction in base salary
and annual incentive opportunities, or (iii) assignment to a position requiring
relocation of more than 50 miles from your primary workplace.

 

7. Deemed Acceptance of Award. There is no need to acknowledge your acceptance
of this Award, as you will be deemed to have accepted the Award and the terms
and conditions of the Plan and this document unless you notify the Company
otherwise in writing.

 

8. Nature of Performance Share Units. Your PSU Award represents an unfunded and
unsecured promise by the Company to pay amounts in the future in accordance with
the terms of this Award. The PSU Award does not entitle you to vote any shares
of Stock or receive actual dividends. Your PSU Award may not be transferred,
assigned, hypothecated, pledged, or otherwise encumbered or subjected to any
lien, obligation, or liability of you or any other party.

 

9. Acknowledgment of Nature of Plan and Performance Share Units. In accepting
the PSU Award, you acknowledge that:

 

  a. the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

 

  b. the PSU Award is voluntary and occasional and does not create any
contractual or other right to receive future PSU awards, or benefits in lieu of
PSUs even if PSUs have been awarded repeatedly in the past;

 

  c. all decisions with respect to this PSU Award and future Awards, if any,
will be at the sole discretion of the Company and the PSUs are not an employment
condition for any purpose including, but not limited to, for purposes of any
legislation adopted to implement EU Directive 2000/78/EC of November 27, 2000;

 

3



--------------------------------------------------------------------------------

 

  d. your participation in the Plan is voluntary;

 

  e. the PSUs and the shares of Stock subject to the PSUs are not intended to
replace any pension rights or compensation;

 

  f. the PSUs and the shares of Stock subject to the PSUs are an extraordinary
item that do not constitute compensation of any kind for services of any kind
rendered to the Company, a Subsidiary or to your employer;

 

  g. the PSUs and the shares of Stock subject to the PSUs are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, dismissal,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments;

 

  h. neither the PSU Award nor any provision of this Agreement, the Plan or the
policies adopted pursuant to the Plan confer upon you any right with respect to
employment or continuation of current employment with the Company or with your
employer or any Subsidiary;

 

  i. the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

 

  j. if you receive shares of Stock, the value of such shares acquired on
vesting of PSUs may increase or decrease in value;

 

  k. no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSU Award resulting from termination of your employment by the
Company or your employer (for any reason whatsoever and whether or not in breach
of local labor laws), and in consideration of the grant of the PSU Award to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against the Company or your employer, waive your ability, if any, to
bring any such claim, and release the Company and your employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then you shall be deemed irrevocably to have agreed
not to pursue such claim and you agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and

 

  l. in the event of termination of your employment (other than as set forth in
Section 3), whether or not in breach of local labor laws, your right to receive
and vest in PSUs, if any, will terminate effective as of the date that you are
no longer actively employed and unless otherwise provided by the Company, will
not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee/Board shall have the exclusive discretion
to determine when you are no longer actively employed for purposes of the PSU
Award.

 

10. Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), Primary or Secondary Class 1 National Insurance Contributions or other
social contributions, payroll tax or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items is and
remains your responsibility and may exceed the amount actually withheld by the
Company or your employer. You further acknowledge that the Company and/or your
employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the PSU Award, including
the grant of the PSU Award, the vesting of the PSUs, the conversion of the PSUs
into shares of Stock or the receipt of any cash payments, the subsequent sale of
any shares of Stock acquired at vesting and the receipt of any dividends or
dividend equivalents; and (2) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the PSUs to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, you
acknowledge that the Company and/or your employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

4



--------------------------------------------------------------------------------

 

Prior to any relevant tax withholding event, you shall pay, or make adequate
arrangements satisfactory to the Company or to your employer (in their sole
discretion) to satisfy all Tax-Related Items withholding obligations of the
Company and/or your employer. In this regard, you authorize the Company or your
employer, or their respective agents, at their discretion, to withhold all
applicable Tax-Related Items from your wages or other cash compensation payable
to you by the Company or your employer or from any cash payment received upon
vesting of the PSUs. Alternatively, or in addition, the Company or your employer
may, in their sole discretion, (1) withhold from proceeds of the sale of shares
of Stock acquired upon vesting of the PSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), and/or (2) withhold in shares of Stock to be issued upon
vesting of the PSUs. To avoid negative accounting treatment, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
Tax-Related Items obligation is satisfied by reducing the number of shares of
Stock issued upon vesting of the PSUs, for tax purposes, you are deemed to have
been issued the full number of shares of Stock subject to the vested PSUs,
notwithstanding that a number of the shares is held back solely for the purpose
of paying the Tax-Related Items. You shall pay to the Company or to your
employer any amount of Tax-Related Items that the Company or your employer may
be required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Stock or the proceeds of the sale of
shares to you if you fail to comply with your obligations in connection with the
Tax-Related Items.

 

11. United Kingdom Tax Acknowledgment. To the extent that you are subject to
taxation in the U.K. with respect to the PSUs, you acknowledge that if you do
not pay or your employer or the Company does not withhold from you the full
amount of income tax that you owe due to the vesting of the PSUs, or the release
or assignment of the PSUs for consideration, or the receipt of any other benefit
in connection with the PSUs (the “Taxable Event”) within 90 days after the
Taxable Event, or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, then the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions may be payable. You will be responsible for
reporting any income tax and national insurance contributions on this additional
benefit directly to HM Revenue and Customs under the self-assessment regime.

 

12. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, your employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, residency status, any
shares of Stock or directorships held in the Company, details of all performance
share units or any other entitlement to shares of Stock awarded, canceled,
vested, unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Data”). You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in your
country, or elsewhere, (including outside the European Economic Area) and that
the recipient’s country may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other

 

5



--------------------------------------------------------------------------------

third party with whom the shares of Stock received upon vesting of the
performance share units may be deposited. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consent herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

14. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.

 

15. Governing Law. The PSU Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Georgia, U.S.A.,
(excluding Georgia’s conflict of laws provision). For purposes of litigating any
dispute that arises under this Award or the Agreement, the parties hereby submit
to and consent to the jurisdiction of the State of Georgia, and agree that such
litigation shall be conducted in the courts of Cobb County, Georgia, or the
federal courts for the United States for the Northern District of Georgia, and
no other courts, where this grant is made and/or to be performed.

 

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the PSUs and on any
shares of Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

 

17. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

 

18. Plan Administration. The Plan is administered by a Committee of the
Company’s Board, whose function is to ensure the Plan is managed according to
its respective terms and conditions. To the extent any provision of this
Agreement is inconsistent or in conflict with any provision of the Plan, the
Plan shall govern. A request for a copy of the Plan and any questions pertaining
to the Plan should be directed to: STOCK PLAN ADMINISTRATOR; COCA-COLA
ENTERPRISES, INC.; P.O. BOX 723040; USA, ATLANTA, GA 31139-0040;(678) 260-3000.

 

6